Citation Nr: 1424003	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder with depressive symptoms and sub-threshold PTSD symptoms.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 through November 1981.  He had service in the Republic of Vietnam from May 1968 through April 1969.  In Vietnam, he performed duties as a field artillery radar section chief and as a supply section chief.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 2009, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for PTSD.

2.  Evidence associated with the record since the RO's May 2009 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  

3.  The Veteran's anxiety disorder with depressive symptoms and sub-threshold PTSD symptoms is related to stressful experiences during his service.


CONCLUSIONS OF LAW

1.  The RO's May 2009 rating decision that denied reopening a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been submitted to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  An anxiety disorder with depressive symptoms and sub-threshold PTSD symptoms was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  The Veteran was provided an appropriate notice letter in August 2010.  His complete service and post-service treatment records have been obtained, and there is no duty to provide him with a VA examination as new and material evidence has not been submitted with respect to the claim for service connection for PTSD.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection for PTSD, in particular,  requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The RO denied the Veteran's petition to reopen his claim for service connection for PTSD in a May 2009 rating decision.  He was notified of the RO's decision and of his appellate rights by letter dated May 26, 2009.  He did not appeal; therefore, the May 2009 rating decision is final.  38 U.S.C.A. § 7105.  At the time of the May 2009 rating decision, there was no medical evidence of a diagnosis of PTSD.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In July 2010, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD.  Evidence added to the record since the RO's May 2009 decision includes the Veteran's statements, records reflecting his VA treatment dated through 2012, the report of the Veteran's January 2012 VA psychiatric examination, and the November 2012 report of a psychosocial evaluation by the ASC Psychological Clinic.  The Veteran's statements that he has PTSD are cumulative of his statements that were before the RO in May 2009 and are, therefore, not new.  The medical records are new in the sense that they have not previously been before VA.  However, none of the medical evidence reflects that the Veteran has been diagnosed as having PTSD.  Therefore, this evidence, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.   There is still no medical evidence of record diagnosing the Veteran as having PTSD in accordance with 38 C.F.R. § 4.125(a).  As such, the Veteran's petition to reopen his claim for service connection for PTSD is denied.


An acquired psychiatric disorder, including an anxiety disorder with depressive symptoms and sub-threshold PTSD symptoms

The examiner who performed the psychosocial evaluation for the ASC Psychological Clinic in November 2012 diagnosed the Veteran as having an anxiety disorder, NOS, with sub-threshold PTSD symptoms.  The Veteran was also afforded a VA examination in January 2012, at which time he was diagnosed as having an anxiety disorder, NOS, with depressive symptoms.  The examiner who performed the psychosocial evaluation for the ASC Psychological Clinic in November 2012 stated that the Veteran's had a history of an anxiety condition, the symptoms of which were first noted to have occurred in service.  Therefore, the examiner opined that it was at least as likely as not that the Veteran's anxiety was related to his service.  However, the January 2012 VA examiner concluded that there was no apparent connection between the Veteran's anxiety and his time in service.  The Board finds that there is an approximate balance of evidence both for and against the claim that the Veteran's anxiety disorder is result of his experiences in the service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be granted on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder, NOS, with depressive symptoms and sub-threshold PTSD symptoms, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


